As filed with the Securities and Exchange Commission on February 25, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-09088) Empiric Funds, Inc. (Exact name of registrant as specified in charter) 6300 Bridgepoint Parkway, Building II, Suite 105, Austin, TX78730 (Address of principal executive offices) (Zip code) Mark A. Coffelt 6300 Bridgepoint Parkway, Building II, Suite 105, Austin, TX78730 (Name and address of agent for service) 800-880-0324 Registrant's telephone number, including area code Date of fiscal year end: 09/30/2011 Date of reporting period:12/31/2010 Item 1. Schedule of Investments. Empiric Core Equity Fund Schedule of Investments December 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 95.16% Consumer Discretionary - 6.36% Apparel Retail - 1.00% Casual Male Retail Group, Inc. $ Destination Maternity Corp. Auto Parts & Equipment - 1.21% Motorcar Parts of America, Inc. TRW Automotive Holdings Corp. Footwear - 0.93% Crocs, Inc. Homefurnishing Retail - 0.83% Cost Plus, Inc. Restaurants - 1.81% DineEquity, Inc. Ruby Tuesday, Inc. Specialty Stores - 6.36% Sally Beauty Holdings, Inc. Total Consumer Discretionary (Cost $3,032,584) Consumer Staples - 7.75% Drugs Retail - 4.65% CVS Caremark Corp. * Hypermarkets & Supercenters - 0.95% PriceSmart, Inc. * Food Distributors - 2.15% Sysco Corp. * Total Consumer Staples (Cost $3,478,461) Energy - 7.54% Coal & Consume Fuels - 4.73% L&L Energy, Inc. Western Coal Corp. ^ Oil & Gas Equipment & Services - 1.91% Complete Production Services, Inc. RPC, Inc. * Oil & Gas Exploration & Production - 0.90% FX Energy, Inc. Total Energy (Cost $3,423,947) Financial - 7.99% Consumer Finance - 5.36% EZCorp,Inc. $ World AcceptanceCorp. (a) Investment Bank & Brokerage - 0.52% Ladenburg Thalman Financial Services, Inc. Regional Banks - 2.11% Marshall & Ilsley Corp. * Total Financial (Cost $2,254,653) Health - 21.64% Biotechnology - 0.82% Maxygen, Inc. Health Care Distributors - 2.05% Henry Schein, Inc. Health Care Equipment - 4.60% CR Bard Inc. * Health Care Managed Care - 1.31% Centene Corp. Health Care Services - 1.23% PDI, Inc. Rural/Metro Corp. Pharmaceuticals - 11.63% Akorn Inc. Codexis, Inc. Endo Pharmaceuticals Holdings,Inc. Forest Laboratories, Inc. Jazz Pharmaceuticals, Inc. Questcor Pharmaceuticals, Inc. Total Health (Cost $8,325,343) Industrials - 16.61% Aerospace - 0.16% Astronics Corp. Airfreight & Logistics - 0.95% Park Ohio Holdings Corp. Airlines - 1.08% AirTran Holdings, Inc. Construction & Distribution Trade - 1.21% DXP Enterprises, Inc. TAL International Group, Inc. * Construction & Farm Machinery - 1.92% CNH Global NV ^ Sauer-Danfoss, Inc. Diversified Support Services - 0.30% LML Payment Systems, Inc. ^ $ Electrical Component - 5.01% Active Power, Inc. Federal Signal Corp. * LGL Group, Inc. Nacco Industries, Inc. * Wabash National Corp. Machinery Industrial - 2.11% NN, Inc. TriMas Corp. Trucking - 3.87% AMERCO Quality Distribution, Inc. Total Industrials (Cost $6,971,768) Materials - 6.82% Commodity Chemicals - 0.94% Kronos Worldwide, Inc. * Diverse Chemicals - 1.01% Solutia, Inc. Specialty Chemicals - 2.00% Ferro Corp. PolyOne Corp. TOR Minerals International, Inc. Glass & Metal Container - 0.12% Libbey, Inc. Mining & Diverse Metal - 1.03% General Moly, Inc. Stillwater Mining Co. Paper Products - 0.92% Buckeye Technologies, Inc. * Steel - 0.80% WHX Corp. Total Materials (Cost $3,092,696) Technology - 19.48% Application Software - 4.03% Magic Software Enterprises Ltd. *^ Magma Design Automation, Inc. NetScout Systems, Inc. Smith Micro Software, Inc. Communications Equipment - 2.73% AudioCodes Ltd. ^ Brocade Communications Systems, Inc. Westell Technologies, Inc. Computer Storage & Peripheral - 2.30% Lexmark International $ On Track Innovations Ltd. ^ Seagate Technology Plc ^ Electronic Component - 1.69% Power One, Inc. Spectrum Control, Inc. Electronic Equipment - 2.09% LeCroy Corp. LRAD Corp. Newport Corp. Electronic Manufacturing Services - 0.41% Measurement Specialties, Inc. IT Consulting & Services - 0.77% SRA International, Inc. Semiconductors - 2.16% GSI Technology, Inc. Micrel, Inc. * Skyworks Solutions, Inc. Semiconductor Equipment - 2.36% Amtech Systems, Inc. Nova Measuring Instruments Ltd. ^ Systems Software - 0.94% Allot Communications Ltd. ^ OPNET Technologies, Inc. * Total Technology (Cost $8,385,811) Telecommunication - 0.97% Wireless Telecommunication Services - 0.97% MetroPCS Communications, Inc. Total Telecommunication (Cost $455,130) TOTAL COMMON STOCKS (Cost $39,420,393) PARTNERSHIPS - 2.76% Atlas Pipeline Holdings LP * Penn Virginia Holdings LP * TOTAL PARTNERSHIPS (Cost $1,202,719) Contracts (100 shares per contract) Value PURCHASED OPTIONS - 0.11% Call Options - 0.101% FSI International, Inc. Expiration: June 2011, Exercise Price: $5.00 $ US Airways Group, Inc. Expiration: June 2011, Exercise Price: $11.00 TOTAL PURCHASED OPTIONS (Cost $50,828) Shares Value SHORT TERM INVESTMENTS - 3.99% Money Market Fund - 3.99% AIM Liquid Assets - Institutional Class, 0.19% (b) $ Fidelity Institutional Money Market Portfolio - Institutional Class, 0.21% (b) TOTAL SHORT TERM INVESTMENTS (Cost $1,911,230) Total Investments(Cost $42,585,170) - 102.02% Liabilities in Excess of Other Assets - (2.02%) ) TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. * Non Income Producing ^ Foreign Issued Security (a) All or a portion of the security has been committed as collateral for option contracts. (b) The rate listed is the fund's 7-day yield as of December 31, 2010. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows**: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Derivatives – The Advisor may use a variety of derivative instruments, including options, futures contracts (sometimes referred to as “futures”), options on futures contracts, stock index options, forward currency contracts, swap and structured contracts to hedge the portfolio from interest rate risk.The Advisor uses derivative instruments (“derivatives”) to hedge against anticipated declines in market value of portfolio securities, increases or decreases in the market value of securities it intends to purchase or sell, and to protect against exposure to interest rate changes.The Advisor may also use derivatives to enhance total return or invest in eligible asset classes with greater efficiency and lower cost than is believes to be possible through direct investment.The use of derivatives for hedging purposes involves certain risks and may result in a loss if charges in the value of derivatives move in a direction different than anticipated, rendering the hedging strategy unsuccessful. The Fund adopted the disclosure provisions of FASB Accounting Standard Codification 815, Derivatives and Hedging (“ASC 815”).ASC 815 requires enhanced disclosures about the Fund’s use of and accounting for derivative instruments and the effect of derivative instruments on the Fund’s results of operations and financial positions.Tabular disclosure regarding derivative fair value and gain/loss by contract typed (e.g., interest rate contracts, foreign exchange contracts, credit contracts, etc.) is required and derivatives accounted for as hedging instruments under ASC 815 must be disclosed separately from those that do not qualify for hedge accounting.Even though the Fund may use derivatives in an attempt to achieve an economic hedge, the Fund’s derivatives are not accounted for as hedging instruments under ASC 815 because investment companies account for their derivatives at fair value and record any changes in fair value in current period earning. The locations on the statement of assets and liabilities of the Fund’s derivative positions by type of exposure, all of which are not accounted for as hedging instruments under ASC 815, is as follows: Values of Derivative Instruments as of December 31, 2010: Assets Liabilities Derivatives not accounted for as hedging instruments under ASC 815 Location Fair Value Location Fair Value Equity Contracts Purchased Options Investments, at value N/A $- Total $- Fair Value Measurements The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: · Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. · Level 2 – Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. · Level 3 – Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participant’s would use to price the asset or liability based on the best available information. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination.Various inputs are used in determining the value of each Fund’s investments.The following is a summary of the inputs used to value the Fund's securities as of December 31, 2010: Level 1 Level 2 Level 3 Total Equity Consumer Discretionary $ $
